DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 108, 112, 114, 126, 146, 158, 230, 322, 318, 316, 314, 326, 312, 308, 326b, 332a, 332b, 330, 404, 422, 406, 408, 410, 412, and, 420. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "110" and "112" have both been used to designate the same element in Fig. 1a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 

Claim Objections
Claims are objected to because of the following informalities:
In claim 7, “the pinning points…is provided” should replace “is” with –are--.
In claim 8, “The epitaxial…” should read –An epitaxial--, and, “substate” is misspelled.
In claim 10, “threaading” is misspelled.
In claim 12, “stucture”, “pluraltiy" and “sleected” are misspelled.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 4-5 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As a preliminary matter, the applicant is reminded that  “issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing” (MPEP 2163) and “The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002)” (MPEP 2163.03).
Regarding claim 4, “wherein the dislocation blocking layer has a thickness selected to capture misfit dislocations without nucleating misfit dislocations” fails to comply with the written description requirement. The limitation in question does not indicate which thicknesses are encompassed or aren’t and a question of possession arises since no specific values or ranges are claimed. The broad recitation “selected to capture misfit dislocations without nucleating misfit dislocations” does not appraise one skilled in the relevant art of possession given the lack of specific values or ranges and determination of which thicknesses are encompassed or aren’t.
Regarding claim 5, “wherein the spacer layer has a thickness selected to control proximity of the dislocation blocking layer from the one or more active layers” fails to comply with the written 
Regarding claim 12, “wherein the dislocation blocking layer is defined by a pluraltiy of criteria sleected to capture misfit dislocations, wherein one or more of the criteria include thickness, strain, composition, band-gap, and proximity to the active layer” fails to comply with the written description requirement. The limitation in question does not indicate which thicknesses, strains, compositions, band-gaps and/or distances (i.e., proximity) are encompassed or aren’t and a question of possession arises since no specific examples, values or ranges are claimed. The broad recitation “sleected to capture misfit dislocations, wherein one or more of the criteria include thickness, strain, composition, band-gap, and proximity to the active layer” does not appraise one skilled in the relevant art of possession given the lack of specific examples, values or ranges and determination of which values/ranges are encompassed or aren’t.

Claims 4-5, 7, 9-10, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, “wherein the dislocation blocking layer has a thickness selected to capture misfit dislocations without nucleating misfit dislocations” is indefinite. The limitation in question does not indicate which thicknesses are encompassed or aren’t; e.g., what thicknesses fall (or don’t) within 
Regarding claim 5, “wherein the spacer layer has a thickness selected to control proximity of the dislocation blocking layer from the one or more active layers”  is indefinite. The limitation in question does not indicate which thicknesses are encompassed or aren’t; e.g., what thicknesses fall (or don’t) within the scope of the claim? Since the scope of the claim is obscured, the examiner deems it necessary to raise the instant rejection.
Regarding claim 7, “wherein the pinning points associated with the dislocation blocking layer is provided via alloy hardening, precipitate hardening, and/or growth modification of the dislocation blocking layer” is indefinite. The terms “hardening” and “growth modification” are relative terms which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In the instant case, what is the threshold to determine the scope of the claim? Since the scope of the claim is obscured, the examiner deems it necessary to raise the instant rejection.
Regarding claim 9, “the misfit dislocation” (singular) lacks proper antecedent basis. Claim 10 has the same issue.
Regarding claim 12, “wherein the dislocation blocking layer is defined by a pluraltiy of criteria sleected to capture misfit dislocations, wherein one or more of the criteria include thickness, strain, composition, band-gap, and proximity to the active layer”  is indefinite. The limitation in question does not indicate which thicknesses, strains, compositions, band-gaps and/or distances (i.e., proximity) are encompassed or aren’t; the lack of specific examples, values or ranges obscures the scope of the claim and the examiner deems it necessary to raise the instant rejection.
Regarding claim 14, “wherein the dislocation blocking layer is selected to include alloys, precipitates, or nanostructures that promote hardening to provide the pinning points” is indefinite. The term “promote hardening” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In the instant case, what is the threshold to determine the scope of the claim? Since the scope of the claim is obscured, the examiner deems it necessary to raise the instant rejection.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowers et al. (US 20150177458 A1).
Regarding claims 1-5, Bowers discloses (claim 1) an epitaxial structure comprising: a semiconductor substrate (20 or 10, both Si); a dislocation blocking (MPEP 2111, 2112 and/or 2114) layer (22 and/or 24, or, 16, 18 and/or 30); and one or more active (MPEP 2111, 2112 and/or 2114) layers (26 or 32, Figs. 1B or 1E), (claim 2) further including a spacer layer (24 or 30) located between the claim 3) wherein the dislocation blocking layer (as 22) is characterized (inherently) by either a compressive strain or a tensile strain (even in minute magnitudes and/or portions thereof. Per [0018], “Further, the selection of materials for buffer layer 22 is dependent on the selection of material for III-V epitaxial layer 26, in order to reduce the strain between silicon substrate 20 and III-V epitaxial layer 26”, it is presumed that a tensile or compressive strain characterizes layer 22 unless shown otherwise, see MPEP 2112), (claim 4) wherein the dislocation blocking layer (as 22) has a thickness (inherent) selected to capture misfit dislocations without nucleating misfit dislocations (Per [0017-0018], “attempts to grow III-V type semiconductor layers directly on silicon typically results in a substantial number of defects which significantly degrades material quality and subsequent performance of processed devices” and “To overcome these issues, the present invention utilizes buffer layer 22 between silicon substrate 20 and III-V epitaxial layer 26 to accommodate the lattice constant differences”, it is presumed that the claimed function/property  is inherent unless shown otherwise, see MPEP 2112), and, (claim 5) wherein the spacer layer (24 or 30) has a thickness (inherent) selected to control proximity of the dislocation blocking layer from the one or more active layers (MPEP 2112 and 2125, Figs 1B or 1E).
Regarding claims 8-12, Bowers discloses (claim 8) The epitaxial structure comprising: a semiconductor substrate (20 or 10, both Si); a bottom blocking (MPEP 2111, 2112 and/or 2114) region (22 and/or 24, or, 16, 18 and/or 30); and one or more active layers (26 or 32), wherein the bottom blocking region is located between the semiconductor substrate and the one or more active layers and wherein a lattice constant of the semiconductor substate is different than a lattice constant of the one or more active layers (Figs. 1B or 1E, [0017], “Due to lattice constant differences between materials of different type such as silicon and III-V type materials”), (claim 9) wherein the bottom blocking region (as 22) captures (inherently) misfit dislocations formed at an interface of the bottom blocking region and prevents the misfit dislocation from gliding into the one or more active layers (Per [0017-0018], claim 10) wherein the misfit dislocation is fed from threaading dislocations created by the mismatch in the lattice constant of the epitaxial structure (Per [0017-0018], it is presumed that the claimed function/property is inherent unless shown otherwise, see MPEP 2112), (claim 11)wherein the bottom blocking region comprises a dislocation blocking (MPEP 2111, 2112 and/or 2114) layer (as 22, or, 16 and/or 18) and a spacer layer (24 or 30), wherein the spacer layer is located between the dislocation blocking layer and the one or more active layers (Figs. 1B or 1E), and, (claim 12) wherein the dislocation blocking layer (22, or, 16 and/or 18) is defined by a pluraltiy of criteria sleected to capture misfit dislocations, wherein one or more of the criteria include thickness, strain, composition, band-gap, and proximity to the active layer (Per [0017-0018] or [0024], it is presumed that the claimed function/property is inherent unless shown otherwise, see MPEP 2112).
Regarding claims 8 and 15, Bowers discloses (claim 8) The epitaxial structure comprising: a semiconductor substrate (10, Si); a bottom blocking (MPEP 2111, 2112 and/or 2114) region (16, 18 and/or 30); and one or more active layers (32), wherein the bottom blocking region is located between the semiconductor substrate and the one or more active layers and wherein a lattice constant of the semiconductor substate is different than a lattice constant of the one or more active layers (Figs. 1C and 1E, [0017], “Due to lattice constant differences between materials of different type such as silicon and III-V type materials”), and, (claim 15.
Claims 1-5 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kokawa et al. (US 8338859 B2).
Regarding claims 1-5, Kokawa discloses (claim 1) an epitaxial structure comprising: a semiconductor substrate (10, “a substrate 10 comprising Si single crystal with (111) plane as its main surface”); a dislocation blocking (MPEP 2111, 2112 and/or 2114) layer (60 and/or 20, “a dislocation reducing layer 60”, “a buffer layer 20”); and one or more active layers (40, “a semiconductor operating layer 40”, Fig. 1), (claim 2) further including a spacer layer (20 or parts thereof) located between the dislocation blocking layer (as 60) and the one or more active layers (40, Fig. 1), (claim 3) wherein the dislocation blocking layer (60 and/or 20) is characterized (even in minute magnitudes and/or localized portions) by either a compressive strain or a tensile strain (Per “Here, although the threading dislocation, that is developed in the vicinity of the substrate due to the strain between the substrate and the epitaxial layer and which extends in the upward direction, decreases by disappearing in the buffer layer having a composite lamination as described above”, “Additionally, since the warp in each of the first semiconductor layers 211, . . . , 218 is negated, it advantageously results in significantly reducing the subtended strain”, and, “the strain subtended in the first semiconductor layer 211, . . . , 218 can be controlled sufficiently, which is desirable”, the claimed property/function is presumed inherent unless shown otherwise, see MPEP 2112), (claim 4) wherein the dislocation blocking layer (60 and/or 20) has a thickness selected to capture misfit dislocations without nucleating misfit dislocations (Per “dislocation reducing layer 60” and “Since these threading dislocations D3 and D4 have Burgers vector in mutually opposite directions, they disappear at point P1 and do not reach the buffer layer 20. Even if they do not disappear at point P1, the size of the Burgers vectors becomes small and as such they disappear easily midway while extending in the upward direction”, the claimed property/function is presumed inherent unless shown otherwise, see MPEP 2112), and, (claim 5) wherein the spacer layer (20 or parts thereof) 
Regarding claims 8-12, Kokawa disclose (claim 8) The epitaxial structure comprising: a semiconductor substrate (10, “a substrate 10 comprising Si single crystal with (111) plane as its main surface”); a bottom blocking (MPEP 2111, 2112 and/or 2114) region (60 and/or 20); and one or more active layers (40, ), wherein the bottom blocking region is located between the semiconductor substrate and the one or more active layers (Fig. 1) and wherein a lattice constant of the semiconductor substate is different than a lattice constant of the one or more active layers (“The lattice constant of the substrate 10 comprised of Si is 0.384” and “The semiconductor operating layer 40 is formed by sequentially laminating an electron transit layer 41 comprised of undoped GaN, an electron supply layer 42 comprised of Si doped n type AlGaN and a contact layer 43 comprised of n+ type GaN”; there is an inherent lattice difference among the disclosed materials), (claim 9) wherein the bottom blocking region (60 and/or 20) captures misfit dislocations formed at an interface of the bottom blocking region and prevents the misfit dislocation from gliding into the one or more active layers (Per “dislocation reducing layer 60” and “Since these threading dislocations D3 and D4 have Burgers vector in mutually opposite directions, they disappear at point P1 and do not reach the buffer layer 20. Even if they do not disappear at point P1, the size of the Burgers vectors becomes small and as such they disappear easily midway while extending in the upward direction”, the claimed property/function is presumed inherent unless shown otherwise, see MPEP 2112), (claim 10) wherein the misfit dislocation is fed from threaading dislocations created by the mismatch in the lattice constant of the epitaxial structure (Per “dislocation reducing layer 60” and “Since these threading dislocations D3 and D4 have Burgers vector in mutually opposite directions, they disappear at point P1 and do not reach the buffer layer 20. Even if they do not disappear at point P1, the size of the Burgers vectors becomes small and as such they disappear easily midway while extending in the upward direction”, the claimed property/function is presumed inherent claim 11) wherein the bottom blocking region comprises a dislocation blocking (MPEP 2111, 2112 and/or 2114) layer (as 60) and a spacer layer (as 20), wherein the spacer layer is located between the dislocation blocking layer and the one or more active layers (Fig. 1), and, (claim 12) wherein the dislocation blocking layer (as 60) is defined by a pluraltiy of criteria sleected to capture misfit dislocations, wherein one or more of the criteria include thickness, strain, composition, band-gap, and proximity to the active layer (presumed inherent, see MPEP 2112, Figs. 2 and 6).

Claims 6-7 and 13-14 are rejected under 35 U.S.C. 102(a)(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kokawa et al.
Regarding claims 6-7, Kokawa discloses (claim 6) wherein the dislocation blocking layer (as 60 and 20) includes pinning points (P1, P2) configured to pin incident threading dislocations (D3/D4, D5/D6, “Since these threading dislocations D3 and D4 have Burgers vector in mutually opposite directions, they disappear at point P1 and do not reach the buffer layer 20” and “threading dislocations D5 and D6 have mutually opposite direction Burgers vectors that meet and disappear at point P2”), and, (claim 7) wherein the pinning points (P1/P2) associated with the dislocation blocking layer is provided via (MPEP 2113) alloy hardening, precipitate hardening, and/or growth modification of the dislocation blocking layer (no structural difference imparted by the claimed product-by-method limitations, see MPEP 2113).
It is the examiner’s position that Kokawa inherently discloses a plurality of pinning points (P1, P2), but in the event that Kokawa is limited to a single pinning point as shown in Fig. 2, for example, it would have been obvious to one of ordinary skill in the art to ensure the inclusion of a plurality of pinning points instead of a single pinning point so as to “improves the probability of the meeting of the threading dislocations and thereby improves the probability of disappearance or reduction in the size of the dislocations due to the threading dislocations negating among themselves which have Burgers vectors in mutually opposite directions”.
Regarding claims 13-14, Kokawa disclose (claim 13) wherein the dislocation blocking layer (as 60) provides pinning points (P1, P2) that act to (MPEP 2111, 2112 and/or 2114) pin threading dislocations (D3/D4, D5/D6, Figs. 2 and 6), and, (claim 14) wherein the dislocation blocking layer (as 60) is selected to include alloys, precipitates, or nanostructures (60a and/or 61b) that (MPEP 2111, 2112 and/or 2114) promote hardening to provide the pinning points (Figs. 1 and 5, the claimed property/function presumed inherent unless shown otherwise).
It is the examiner’s position that Kokawa inherently discloses a plurality of pinning points (P1, P2), but in the event that Kokawa is limited to a single pinning point as shown in Fig. 2, for example, it would have been obvious to one of ordinary skill in the art to ensure the inclusion of a plurality of pinning points instead of a single pinning point so as to “improves the probability of the meeting of the threading dislocations and thereby improves the probability of disappearance or reduction in the size of the dislocations due to the threading dislocations negating among themselves which have Burgers vectors in mutually opposite directions”.

Claims 1-2 and 4-14  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamiyama et al. (US 20050037526 A1).
Regarding claims 1-2 and 4-7, Kamiyama discloses (claim 1) an epitaxial structure comprising: a semiconductor substrate (1, [0027] “silicon”); a dislocation blocking (MPEP 2111, 2112 and/or 2114) layer (5/6/7); and one or more active layers (22, “multi-quantum-well active layer 22”. Fig. 5),  (claim 2) further including a spacer (MPEP 2111, 2112 and/or 2114) layer (21) located between the dislocation blocking layer and the one or more active layers, (claim 4) wherein the dislocation blocking layer (5/6/7) has a thickness (inherent) selected to capture misfit dislocations without nucleating misfit dislocations (Figs. 1a-1d, 3a-3d. The claimed property/function presumed inherent unless shown otherwise, see MPEP 2112), (claim 5) wherein the spacer layer (21) has a thickness (inherent) selected to control claim 6) wherein the dislocation blocking layer (Figs. 1a-1d, 3a-3d) includes pinning points (unlabeled, Figs. 1a-1d, 3a-3d) configured to pin incident threading dislocations (notice how “extremely limited dislocations 9 are created in the remaining area”), and, (claim 7) wherein the pinning points (unlabeled, Figs. 1a-1d, 3a-3d) associated with the dislocation blocking layer is provided via alloy hardening, precipitate hardening, and/or growth modification of the dislocation blocking layer (no structural different imparted by the claimed product-by-method, see MPEP 2113).
Regarding claims 8-14, Kamiyama discloses (claim 8) The epitaxial structure comprising: a semiconductor substrate (1, [0027], “silicon”); a bottom blocking (MPEP 2111, 2112 and/or 2114) region (5/6/7/21); and one or more active layers (22, “the multi-quantum-well active layer 22 comprises a GaN quantum layer having a thickness of 3 nm, and an Al0.1Ga0.8N barrier layer having a thickness of 9 nm”) wherein the bottom blocking region is located between the semiconductor substrate and the one or more active layers (Fig. 5) and wherein a lattice constant of the semiconductor substate is different than a lattice constant of the one or more active layers (silicon and the claimed III-V materials have a different lattice constant), (claim 9) wherein the bottom blocking region captures (in 5/6/7) misfit dislocations (9) formed at an interface (unlabeled, Figs. 1a-1d) of the bottom blocking region and prevents the misfit dislocation from gliding into the one or more active layers (the claimed property/function is presumed inherent unless shown otherwise, see MPEP 2112), (claim 10) wherein the misfit dislocation (9) is fed from threaading dislocations created by the mismatch in the lattice constant of the epitaxial structure (the claimed property/function is presumed inherent unless shown otherwise, see MPEP 2112), (claim 11) wherein the bottom blocking region (5/6/7/21) comprises a dislocation blocking (MPEP 2111, 2112 and/or 2114) layer (5/6/7) and a spacer (MPEP 2111, 2112 and/or 2114) layer (21), wherein the spacer layer is located between the dislocation blocking layer and the one or more active layers (Fig. 5), (claim 12) wherein the dislocation blocking layer (5/6/7) is defined claim 13) wherein the dislocation blocking layer (5/6/7) provides pinning points (unlabeled, Fig. 1d) that act to pin threading dislocations (the claimed property/function is presumed inherent unless shown otherwise, see MPEP 2112), and, (claim 14) wherein the dislocation blocking layer (5/6/7) is selected to include alloys, precipitates, or nanostructures (5) that promote hardening to provide the pinning points (the claimed property/function is presumed inherent unless shown otherwise, see MPEP 2112).

Claims 1-2, 4-5 and 8-12  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Selvidge et al. (“Non-radiative recombination at dislocations in InAs quantum dots grown on silicon”, Appl. Phys. Lett. 115, 131102 (2019), Published Online: 25 September 2019. Note that authors Michael E. Salmon and Robert Herrick are not inventors of the instant application).
Regarding claims 1-2 and 4-5, Selvidge discloses (claim 1) an epitaxial structure comprising: a semiconductor substrate (GaP/Si); a dislocation blocking layer (“We grew the shallow QD structure on a GaAs buffer containing defect filter layers on Si (the layer design is discussed by Jung et al.32) using molecular beam epitaxy”, any combination of layers between QDs and GaP/Si); and one or more active layers (QDs, Fig. 1a),  (claim 2) further including a spacer layer (650 nm GaAs) located between the dislocation blocking layer (as any combination of layers between 650 nm GaAs and GaP/Si) and the one or more active layers (Fig. 1a), (claim 4) wherein the dislocation blocking layer has a (inherent) thickness selected to capture misfit dislocations without nucleating misfit dislocations (“Together, our results clarify the structure and recombination behaviors in dislocation containing InAs QD layers on Si and point to design directions for improved dislocation-tolerance—re-emphasizing the importance of the work to reduce both threading and misfit dislocations in direct epitaxial structures”, the claimed claim 5) wherein the spacer layer(650 nm GaAs) has a thickness (650 nm) selected to control proximity of the dislocation blocking layer from the one or more active layers (the claimed property presumed inherent unless shown otherwise), 
Regarding claims 8-12, Selvidge discloses (claim 8) the epitaxial structure comprising: a semiconductor substrate (GaP/Si); a bottom blocking region (any combination of layers between GaP/Si and QDs); and one or more active layers (QDs), wherein the bottom blocking region is located between the semiconductor substrate and the one or more active layers (Fig. 1a) and wherein a lattice constant of the semiconductor substate is different than a lattice constant of the one or more active layers (Si and InGaAS have different lattice constants), (claim 9) wherein the bottom blocking region captures misfit dislocations formed at an interface of the bottom blocking region and prevents the misfit dislocation from gliding into the one or more active layers (“Together, our results clarify the structure and recombination behaviors in dislocation containing InAs QD layers on Si and point to design directions for improved dislocation-tolerance—re-emphasizing the importance of the work to reduce both threading and misfit dislocations in direct epitaxial structures”, the claimed property presumed inherent unless shown otherwise), (claim 10) wherein the misfit dislocation is fed from threaading dislocations created by the mismatch in the lattice constant of the epitaxial structure (“Together, our results clarify the structure and recombination behaviors in dislocation containing InAs QD layers on Si and point to design directions for improved dislocation-tolerance—re-emphasizing the importance of the work to reduce both threading and misfit dislocations in direct epitaxial structures” and “unfortunately, this method results in the generation of dislocations due to lattice, polarity, and thermal expansion coefficient mismatch between Si and the III–Vs—limiting device performance and reliability”, the claimed property presumed inherent unless shown otherwise), (claim 11) wherein the bottom blocking region (any combination of layers between GaP/Si and QDs) comprises a dislocation blocking layer (any combination of layers between GaP/Si and 650 nm GaAs) and a spacer layer (650 nm GaAs), wherein the spacer layer claim 12) wherein the dislocation blocking layer is defined by a pluraltiy of criteria sleected to capture misfit dislocations, wherein one or more of the criteria include thickness, strain, composition, band-gap, and proximity to the active layer (“We grew the shallow QD structure on a GaAs buffer containing defect filter layers on Si (the layer design is discussed by Jung et al.32) using molecular beam epitaxy”, ”, the claimed property presumed inherent unless shown otherwise).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/Andres Munoz/Primary Examiner, Art Unit 2894